Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 17, 2016

                                      No. 04-16-00559-CR

                                    Stanley Foster BAKER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1755-CR-A
                         Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER
       After we granted court reporter Lori Schmid’s first motion for extension of time to file
the reporter’s record, the record was due to be filed with this court on October 19, 2016. See
TEX. R. APP. P. 35.3(c). On October 13, 2016, the court reporter filed a second request for an
extension of time to file the record until November 18, 2016, for a total extension of sixty days.
     The request is GRANTED. The reporter’s record must be filed with this court by
November 18, 2016. See id.
        If the court reporter is unable to file the record by November 18, 2016, any further
request for additional time to file the record must be accompanied by a signed, written status
report. The report must describe the transcript by day with the date, description, page counts,
and remarks for each day. The page counts must include the total number of pages, the number
of pages edited, proofread, and formatted into the required electronic form (including
bookmarks). The report may describe any unusual aspects of the record. The report must
describe any problems the court reporter reasonably believes may delay the completion of the
record beyond the requested date. A preferred form for the status report, with an accompanying
example, is attached to this order.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court
                                                       Court Reporter Status Report
Cause Number:                                               Preferred Format
Style:
                                                                                Page Counts
Event date Event description                                        Total   Edited    Proofread   E-format   Remarks




           Totals

            Guidelines
            1. Each reporter must submit a separate status report
            2. E-format includes proper bookmarking
                                                      Court Reporter Status Report
                                                            Example Report
Cause Number: 04-11-99123-CV
Style: Conrad v. Nelson
                                                                                 Page Counts
 Event date Event description                                        Total   Edited    Proofread   E-format   Remarks
 8/22/2011 Daubert motions, motions in limine                         45       45         45          45
 8/22/2011 Pre-trial motions: motion to sever, motion to strike       87       87         87           0

 8/23/2011 Voir dire                                                 132      94          0           0
 8/24/2011 Pre-trial motions: motion to compel, motion in            59        0          0           0
           limine
 8/25/2011 Opening statements; testimony of Mike Conrad              210       0          0           0

 8/26/2011   Testimony of Anna Dunn                                  285       0          0           0
 8/29/2011   Testimony of Bob Nelson                                 315       0          0           0
 8/30/2011   Testimony of Mauricio Ramirez                           113       0          0           0
 8/29/2011   Motions; closing arguments; return of verdict           145       0          0           0
 8/30/2011   Post-verdict motions: JNOV, motion for new trial        76        0          0           0

             Totals                                                  1,467    226        132         45

             Guidelines
             1. Each reporter must submit a separate status report
             2. E-format includes proper bookmarking